640 So.2d 1127 (1994)
Michael Allen KOSEK, Appellant,
v.
STATE of Florida, Appellee.
No. 94-238.
District Court of Appeal of Florida, Fifth District.
May 20, 1994.
Rehearing Denied August 3, 1994.
Michael Allen Kosek, in pro. per.
No appearance for appellee.
PER CURIAM.
We dismiss this appeal of the denial of Michael A. Kosek's motion pursuant to Florida Rule of Criminal Procedure 3.800. His post-denial motions did not toll the time for filing his appeal and he did so untimely. Ketion v. State, 599 So.2d 282 (Fla. 1st DCA 1992); Griffis v. State, 593 So.2d 308 (Fla. 1st DCA 1992); Newman v. State, 610 So.2d 455 (Fla. 4th DCA 1992).
DISMISSED.
HARRIS, C.J., and PETERSON and DIAMANTIS, JJ., concur.